Robert H. Dudley, Justice, dissenting. The act at issue went into effect on June 28,1985. The first section of the act, § 75-1046.1, provides that every machine which performs a breath analysis of blood alcohol content must do so automatically, without adjustment by some operator, and the result of the analysis must be shown by a visible digital display on the machine and also by an automatic readout. Obviously, the legislature was concerned about injustices which might have occurred or could occur by an “adjustment” to a breath analysis machine or by concealed results. In order to prevent any more injustices the legislature enacted an exclusionary rule for court proceedings which provides that “any such breath analysis made by . . .a machine. . . that does not conform [to the new standards] . . . shall be inadmissible in any criminal or civil proceeding." (Emphasis added.) The statute is written in present tense and mandatory terms. The exclusionary rule does not contain any language, or even the slightest suggestion, that it is not applicable in court proceedings for four years. The majority opinion simply ignores the present tense and mandatory language of the statute and, by use of rules of statutory construction, holds that the exclusionary rule is not effective until 1989. The majority opinion accomplishes this feat by relying upon a part of the act which is applicable to law enforcement agencies, § 75-1046.3, as distinguished from the part applicable to courts, §75-1046.1. Contrary to common sense, the majority implies a legislative intent to allow the unwanted injustices to continue over the next four years. The act was effective on June 28,1985, and if any part of the entire act is to be given effect before 1989, the required exclusionary rule of evidence in court proceedings must be held effective now. In accordance with Ark. Stat. Ann. § 75-1046.3, law enforcement agencies are authorized to use the outdated machines, which require an adjustment by an operator and can give a concealed result, for four years from the effective date of the act. They simply cannot have the result from an outdated machine admitted in evidence. Ark. Stat. Ann. § 75-1046.3 provides: Time for Compliance All law enforcement agencies which conduct blood alcohol testing shall be in full compliance with the provisions of this Act [§§ 75-1046.1 — 75-1046.3] within four years after the effective date [June 28,1985]. [Acts 1985, No. 533, § 3, p___] The legislative reasoning has sound basis. The act does not prevent law enforcement agencies from using the outdated machines for screening purposes so that the more costly and intrusive methods such as blood tests would be utilized only when there was a positive result. At the end of the four year period, the use of the outdated machines, even for that limited purpose, would not be permitted by the statute. The majority, in an attempt to shore-up the opinion, state that the four year delay is to give the State Board of Health time to adopt rules and regulations. The obvious response is that four years are not necessary to draft a regulation and, more importantly, the State Board of Health does not make regulations to implement an exclusionary rule of evidence. I regret that I am unable to convince the majority of the error in their interpretation of the act. Purtle, J., joins in this dissent.